ITEMID: 001-89458
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: TSORIYEV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: The applicant, Mr Viktor Magometovich Tsoriyev, is a Russian national who was born in 1961 and lives in Vladikavkaz, the Republic of North Ossetia-Alaniya (North Ossetia). The Russian Government (“the Government”) were represented by Ms V. Milinchuk, the former Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant is a former officer of the interior. He was discharged in 2002 and was entitled to special retirement conditions.
In 2005 he brought civil proceedings against the Ministry of Interior of the North Ossetia claiming the pension arrears and non-pecuniary damages.
On 11 May 2005 the Leninskiy District Court of Vladikavkaz awarded the applicant 28,221.25 Russian Roubles in arrears and rejected the non-pecuniary claims. The judgment was not appealed against and entered into force on 23 May 2005.
On 9 June 2005 the applicant submitted the writ of execution to the local branch of the Ministry of Finance.
On 31 January 2006 the amount awarded by the judgment was transferred to the applicant's bank account.
Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a bailiff must enforce a judgment within two months. Under section 242.2.6 of the Budget Code of 31 July 1998, the Ministry of Finance must enforce a judgment within three months.
